GLOBAL HEALTHCARE REIT, INC.

TWO BUCKHEAD PLAZA

3050 PEACHTREE ROAD NW, SUITE 355

ATLANTA, GEORGIA 30305




January 28, 2015










BY FAX (443) 761-6453

AND BY FEDERAL EXPRESS

1310 Third Street, LLC

1422 Clarkview Road

Baltimore, Maryland 21209

Attn:  Brian K. Reynolds




Re:

Purchase and Sale Agreement dated as of December 16, 2014 by and among 1310
Third Street, LLC (“Seller”), IHS Acquisition No. 140, Inc. (“Existing
Operator”), and Global Healthcare REIT, Inc. (“Global”), as amended by amendment
dated January 22, 2015 (“Purchase Agreement”), which Purchase Agreement was
assigned by Global to CC Nursing Home, LLC (“Purchaser”) pursuant to Assignment
and Assumption dated January 22, 2015




Dear Mr. Reynolds:




Pursuant to Section 3.2 of the Purchase Agreement, this letter shall serve as
Purchaser’s notice of termination of the Purchase Agreement and demand for
return of the Deposit.   




 

Sincerely,




CC Nursing Home, LLC







By:_ _/s/ Christopher F. Brogdon

      Christopher F. Brogdon,

       Manager







Global Healthcare REIT, Inc.







By:_ _/s/ Christopher F. Brogdon

      Christopher F. Brogdon,

       President










cc:

Steven Rosenfeld, Esq. (via fax and Federal Express)

Gregory D. Hughes, Esq. (via fax and Federal Express)





493954


